Citation Nr: 1443069	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-17 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right knee disability, to include as secondary to service-connected left and right fibula stress fractures.

3.  Entitlement to a disability rating in excess of 10 percent for left fibula stress fracture, mild old injury to the axons of the left peroneal nerve.

4.  Entitlement to a disability rating in excess of 10 percent for right fibula stress fracture.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to December 1985 and from May 1986 to May 1991. 

These matters are on appeal from a February 2011 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Decision Review Officer (DRO) at the RO in August 2011 and before the undersigned Veterans Law Judge in November 2012.  A transcript of each hearing is of record.  At that hearing, he submitted additional evidence with a waiver of RO adjudication.

During the pendency of the appeal, by a January 2012 rating action, the 0 percent rating assigned for the Veteran's bilateral fibular fracture was increased to 10 percent, effective from November 30, 2010 (the date of the increased rating claim). The Veteran continued his appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for right knee disability and increased disability ratings for left and right fibula stress fractures are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the record during the November 2012 Board hearing (prior to the promulgation of a decision in the current appeal) the Veteran withdrew the appeal of the issue of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or his authorized representative.  38 C.F.R. § 20.204.

During the November 2012 Board hearing, the Veteran stated that he wished to withdraw his appeal for entitlement to service connection for bilateral hearing loss.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (indicating that testimony offered at a hearing, once transcribed, can satisfy the requirement that a statement be "in writing").  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to this claim.


ORDER

The appeal on the issue of entitlement to service connection for bilateral hearing loss is dismissed.

REMAND

As regards the Veteran's claim for service connection for right knee disability, the Veteran testified that his altered gait and over compensation due to his service-connected left leg disability aggravated his right knee disability.  On February 2011 joints examination, the examiner diagnosed bilateral knee patellar tendonitis which the examiner opined is less likely as not caused by, a result of, or aggravated by service-connected bilateral fibular fractures.  The opinion is based in pertinent part on the rationale that the examiner could find no evidence of any gait alteration or changes in biomechanics and load bearing due to the previous stress fractures of the fibula which would likely result in (or aggravate) his currently claimed bilateral knee disabilities.  However, the Veteran submitted a March 2011 note from his private physician indicating that he had knee pain related to his bilateral fibula fracture.  The physician recommended further evaluation due to gait/walking disturbance.  A new VA examination and a second opinion should be obtained concerning whether the Veteran has any right knee disability that is related to his active service or service related disability.  See, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159 (2013).

As regards the claims for an increased disability ratings for bilateral fibular stress fractures, in November 2012, the Veteran testified that his service-connected disabilities had increased in severity.  He described increased difficulty on ascending stairs, increased pain, and decreased function, to include decreased endurance.  The most recent VA examination for rating purposes regarding the Veteran's bilateral fibula stress fractures was performed in February 2011.  A new examination is therefore required to obtain updated findings regarding the severity of the Veteran's bilateral leg disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule an appropriate VA examination, by an examiner other than the February 2011 examiner, to address the nature and etiology of the Veteran's right knee disability.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  After the foregoing has been completed, please provide an opinion on the following:

(a) Diagnose any current right knee disability.

(b) Is it at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in or is etiologically-related to any period of the Veteran's active duty service or manifested within one year after any period of the Veteran's active duty?

(c) Is it at least as likely as not (50 percent or more probability) that any current diagnosed right knee disability, as identified above, is:

i. proximately due to his service-connected right and left fibula disability OR 
ii. aggravated by his service-connected right and left fibula disability?

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, post-service medical records, the February 2011 VA examination report and opinion, and August 2011 and November 2012 hearing transcripts.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Schedule an appropriate VA examination to determine the current severity of the Veteran's right and left fibula stress fracture disabilities.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner should describe all symptomatology due to the Veteran's service-connected right and left fibula disability.  If relevant, the examiner should report the range of motion measurements for the right and left knee in degrees.  If range of motion are not relevant to his stress fracture disabilities, the examiner should state such with an explanation.  

The examiner further comment as to whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examiner should also discuss whether the Veteran's right and left fibula stress fractures caused nonunion with loose motion or malunion with slight, moderate, or marked knee or ankle disability.

The examiner should identify the nerve(s) affected by the right and left fibula disability and indicate whether there is complete or partial paralysis, neuralgia, or neuritis and whether any such condition is mild, moderate, or severe in nature.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected right and left fibula stress fracture disability on his ability to work.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SSOC was issued in January 2012.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


